Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it is unclear whether the phase “’prior to determining…” recited in Lines 3-5 modifies the “transferring” action or the “storing” action. For example, when it modifies the transferring action, one possible interpretation is that first data is transferred from the first cache to a way of a second cache indicated by stored location information before determining that the first data is to be evicted from the first cache. Another possible interpretation, when it modifies the storing action, is that first data is transferred from the first cache to a way of a second cache using stored location information, wherein it is the location information itself that was stored before it was determined that the first data is to be evicted from the first cache. For the purposes of examination, Examiner is interpreting the claim as the latter. 
Claims 22-27 depend upon claim 21, thus, is rejected under 112(b) for the same reasons as outlined above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamanna et al. (US 6,321,297 B1) hereainfter Shamanna et al.
Regarding claim 21, Shamanna teaches a method, comprising: 
determining that first data is to be evicted from a first cache (when the eviction of the L0 cache line occurs, the L0 valid bit 30 in the buffer line 32 is reset (cleared) to indicate the L0 cache line pointed to by the way bits in field 26 is no longer valid Column 8, Lines 28-31); and 
transferring the first data from the first cache to a way of a second cache indicated by location information that is stored prior to determining that the first data is to be evicted from the first cache (Column 8, Lines 29-32 discusses that when the eviction of the L0 cache line occurs, the L0 valid bit 30 in the buffer line 32 is reset. If a valid bit is reset, it indicates that the cache line has been evicted, and the buffer will update the other cache Column 9, Lines 11-20 using location information previously obtained and transferred to the L0 cache Column 6, Lines 51-60, the location information being stored in the status field 25 is the “way” information where data can be found in each of the caches (i.e., L1 field identifies the way where the data is stored in the L1 cache) Column 7, Lines 11-22).
Regarding claim 22, Shamanna teaches all of the features with respect to claim 21, as outlined above.
Shamanna further teaches wherein the first data is stored at the way of the second cache indicated by the location information prior to the first data being stored at the first cache (A resulting cache miss will initiate the fetching of information from higher levels of cache and/or the main memory and this fetched data is written into the missed caches Column 7, Lines 1-5, thus, for cache misses of an L0 miss/L1 hit condition, the data was stored in the L1 cache prior to it being fetched and stored at the L0 cache Column 8, Lines 57-59).
Regarding claim 23, Shamanna teaches all of the features with respect to claim 21, as outlined above.
Shamanna further teaches prior to determining that the first data is to be evicted from the first cache, transferring the first data from the way of a second cache to the first cache; and storing, in a portion of bits of the first data at the first cache, the location information indicating the way of the second cache (loading of caches from higher up the hierarchy can also occur with a write instruction, wherein a resulting cache miss will initiate the fetching of the information from higher levels of cache and/or the main memory and this fetched data is written into the missed caches. As cache lines are allocated at the various cache levels, cache line location information is passed down the hierarchy and stored in corresponding status fields Column 6, Line 65 to Column 7, Line 10).
Regarding claim 24, Shamanna teaches all of the features with respect to claim 23, as outlined above.
Shamanna further teaches wherein storing the location information comprises: generating a location tag that includes the location information indicating the way of the second cache (location information being stored in the status field 25 is the “way” information where data can be found in each of the caches, for example, the L1 field 27 identifies the way where the data is stored in the L1 cache, Column 7, Lines 11-22).
Regarding claim 25, Shamanna teaches all of the features with respect to claim 24, as outlined above.
Shamanna further teaches wherein generating the location tag comprises modifying status bits of the first data to include the location tag, wherein the status bits indicate a memory coherence status of the first data (a valid bit is associated with each of the way fields in the buffer and used to identify whether the corresponding cache line at the particular cache level has maintained data consistency Column 8, Lines 7-16).
Regarding claim 26, Shamanna teaches all of the features with respect to claim 24, as outlined above.
Shamanna further teaches wherein storing the location information comprises: storing the location tag in a location tag buffer; and storing the location tag with the first data at the first cache (Fig. 6 depicts “write buffer” 15 wherein each buffer line 32 will contain the data itself and the location information (L0 way bits and L1 way bits) Column 8, Line 7-23).
Regarding claim 27, Shamanna teaches all of the features with respect to claim 21, as outlined above.
Shamanna further teaches wherein the second cache is inclusive of the first cache (the caches can be configured to operate fully inclusive (the condition when the lower level cache is a complete subset of a higher level cache) Column 9, Lines 33-37).
Regarding claim 28, Shamanna teaches a method, comprising: 
determining that first data is to be evicted from a first cache (when the eviction of the L0 cache line occurs, the L0 valid bit 30 in the buffer line 32 is reset (cleared) to indicate the L0 cache line pointed to by the way bits in field 26 is no longer valid Column 8, Lines 28-31); and 
in response to determining that the first data is to be evicted from the first cache, transferring the first data to an entry of a second cache indicated by a location tag that is stored at the first cache (Column 8, Lines 29-32 discusses that when the eviction of the L0 cache line occurs, the L0 valid bit 30 in the buffer line 32 is reset. If a valid bit is reset, it indicates that the cache line has been evicted, and the buffer will update the other cache Column 9, Lines 11-20 using location information previously obtained and transferred to the L0 cache Column 6, Lines 51-60, the location information being stored in the status field 25 is the “way” information where data can be found in each of the caches (i.e., L1 field identifies the way where the data is stored in the L1 cache) Column 7, Lines 11-22).
Regarding claim 29, Shamanna teaches all of the features with respect to claim 28, as outlined above.
Shamanna further teaches before determining that the first data is to be evicted from the first cache, transferring the first data to the first cache; and storing, in the first cache, the location tag with the first data (loading of caches from higher up the hierarchy can also occur with a write instruction, wherein a resulting cache miss will initiate the fetching of the information from higher levels of cache and/or the main memory and this fetched data is written into the missed caches, that is, the initial transferring to the first cache was due to a L0 cache miss. As cache lines are allocated at the various cache levels, cache line location information is passed down the hierarchy and stored in corresponding status fields Column 6, Line 65 to Column 7, Line 10).
Regarding claim 30, Shamanna teaches all of the features with respect to claim 29, as outlined above.
Shamanna further teaches before transferring the first data from the second cache to the first cache, generating, in response to a memory access request for the first data located in the second cache, the location tag indicating the entry of the second cache that stores the first data (the processor obtains location information which identifies the way information for a cache line existing in the L0 cache and likewise for the L1 cache, for example, the L1 field 27 identifies the way where the data is stored in the L1 cache Column 7, Lines 11-43).
Regarding claim 31, Shamanna teaches all of the features with respect to claim 30, as outlined above.
Shamanna further teaches wherein generating the location tag comprises: storing the location tag in a portion of bits of the first data, wherein the location tag indicates a set and way of the entry of the second cache (location information being stored in the status field 25 is the “way” information where data can be found in each of the caches, for example, the L1 field 27 identifies the way where the data is stored in the L1 cache, Column 7, Lines 11-22. Note that the number of bits in the location tag can vary and is determined by the number of sets in the cache Column 1, Lines 56-65).
Regarding claim 32, Shamanna teaches all of the features with respect to claim 31, as outlined above.
Shamanna further teaches wherein generating the location tag comprises modifying a status tag indicating a memory coherence status of the first data to include the location tag (a valid bit is associated with each of the way fields in the buffer and used to identify whether the corresponding cache line at the particular cache level has maintained data consistency Column 8, Lines 7-16).
Regarding claim 33, Shamanna teaches all of the features with respect to claim 28, as outlined above.
Shamanna further teaches wherein the second cache is inclusive of the first cache (the caches can be configured to operate fully inclusive (the condition when the lower level cache is a complete subset of a higher level cache) Column 9, Lines 33-37).
Regarding claim 34, Shamanna teaches a device, comprising: 
a first cache (“level 0 (L0) cache” Figure 1, #11 Column 4, Lines 15-21); 
a second cache (“level 1 (L1) cache” Figure 1, #12 Column 4, Lines 15-21); and 
a cache controller, associated with the second cache, the cache controller configured to: 
determine that first data is to be evicted from the first cache (when the eviction of the L0 cache line occurs, the L0 valid bit 30 in the buffer line 32 is reset (cleared) to indicate the L0 cache line pointed to by the way bits in field 26 is no longer valid Column 8, Lines 28-31); and 
in response to determining that the first data is to be evicted from the first cache, transferring the first data from the first cache to an entry of the second cache indicated by location information stored at the first cache (Column 8, Lines 29-32 discusses that when the eviction of the L0 cache line occurs, the L0 valid bit 30 in the buffer line 32 is reset. If a valid bit is reset, it indicates that the cache line has been evicted, and the buffer will update the other cache Column 9, Lines 11-20 using location information previously obtained and transferred to the L0 cache Column 6, Lines 51-60, the location information being stored in the status field 25 is the “way” information where data can be found in each of the caches (i.e., L1 field identifies the way where the data is stored in the L1 cache) Column 7, Lines 11-22).
Regarding claim 35, Shamanna teaches all of the features with respect to claim 34, as outlined above.
Shamanna further teaches wherein the cache controller is further configured to: prior to determining that the first data is to be evicted from the first cache, transfer the first data from the entry in the second cache to the first cache (loading of caches from higher up the hierarchy can also occur with a write instruction, wherein a resulting cache miss will initiate the fetching of the information from higher levels of cache and/or the main memory and this fetched data is written into the missed caches. Column 6, Line 65 to Column 7, Line 10).
Regarding claim 36, Shamanna teaches all of the features with respect to claim 35, as outlined above.
Shamanna further teaches wherein the cache controller is further configured to: prior to determining that the first data is to be evicted from the first cache, store, in the first cache, the location information indicating the entry of the second cache (loading of caches from higher up the hierarchy can also occur with a write instruction, wherein a resulting cache miss will initiate the fetching of the information from higher levels of cache and/or the main memory and this fetched data is written into the missed caches. As cache lines are allocated at the various cache levels, cache line location information is passed down the hierarchy and stored in corresponding status fields Column 6, Line 65 to Column 7, Line 10. For example, location information being stored in the status field 25 is the “way” information where data can be found in each of the caches, for example, the L1 field 27 identifies the way where the data is stored in the L1 cache, Column 7, Lines 11-22).
Regarding claim 37, Shamanna teaches all of the features with respect to claim 36, as outlined above.
Shamanna further teaches wherein the cache controller is further configured to: store the location information in a location tag buffer (Fig. 6 depicts “write buffer” 15 wherein each buffer line 32 will contain the location information (L0 way bits and L1 way bits) Column 8, Line 7-23).
Regarding claim 38, Shamanna teaches all of the features with respect to claim 36, as outlined above.
Shamanna further teaches wherein the cache controller is further configured to: store the location information in a subset of bits of the first data (Fig. 6 depicts “write buffer” 15 wherein each buffer line 32 will contain the data itself and the location information (L0 way bits and L1 way bits) Column 8, Line 7-23).
Regarding claim 39, Shamanna teaches all of the features with respect to claim 36, as outlined above.
Shamanna further teaches wherein the cache controller is further configured to: store the location information in a subset of status bits of the first data, wherein the status bits indicate a coherency status of the data (a valid bit is associated with each of the way fields in the buffer and used to identify whether the corresponding cache line at the particular cache level has maintained data consistency Column 8, Lines 7-16).
Regarding claim 40, Shamanna teaches all of the features with respect to claim 34, as outlined above.
Shamanna further teaches wherein the second cache is inclusive of the first cache (the caches can be configured to operate fully inclusive (the condition when the lower level cache is a complete subset of a higher level cache) Column 9, Lines 33-37).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 9-10 13 and 15 of U.S. Patent No. 10,656,864 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See the table below for the mapping of claims of the instant application to the parent application.
Instant Application
Application 17/181,879
Parent Application
15/210,846
21. A method, comprising: 
     determining that first data is to be evicted from a first cache; and 
     transferring the first data from the first cache to a way of a second cache indicated by location information that is stored prior to determining that the first data is to be evicted from the first cache.
1. A method, comprising: 
     in response to a cache miss at a first cache, transferring first data from an entry of a second cache to the first cache; 
     storing, in the first cache, location information indicating the entry of the second cache in a portion of bits of the first data; and 
     in response to receiving updated data at the first cache, transferring the updated data from the first cache to the same entry of the second cache indicated by the stored location information; or 
     in response to evicting the first data from the first cache, transferring the first data from the first cache to the same entry of the second cache indicated by the stored location information.
22. The method of claim 21, wherein the first data is stored at the way of the second cache indicated by the location information prior to the first data being stored at the first cache.
8. The method of claim 1, wherein: storing the location information includes a cache controller storing the location information in a status tag of the bits of the first data; the location information includes a set and a way of the second cache; and the second cache is divided into a number of sets, each set including a number of ways, and each way corresponding to a cache entry that stores a cache line.
23. The method of claim 22, further comprising: 
     prior to determining that the first data is to be evicted from the first cache, transferring the first data from the way of a second cache to the first cache; and 
     storing, in a portion of bits of the first data at the first cache, the location information indicating the way of the second cache.
8. The method of claim 1, wherein: storing the location information includes a cache controller storing the location information in a status tag of the bits of the first data; the location information includes a set and a way of the second cache; and the second cache is divided into a number of sets, each set including a number of ways, and each way corresponding to a cache entry that stores a cache line.
24. The method of claim 23, wherein storing the location information comprises: generating a location tag that includes the location information indicating the way of the second cache.
8. The method of claim 1, wherein: storing the location information includes a cache controller storing the location information in a status tag of the bits of the first data; the location information includes a set and a way of the second cache; and the second cache is divided into a number of sets, each set including a number of ways, and each way corresponding to a cache entry that stores a cache line.
25. The method of claim 24, wherein generating the location tag comprises modifying status bits of the first data to include the location tag, wherein the status bits indicate a memory coherence status of the first data.
2. The method of claim 1, wherein storing the location information comprises generating a location tag with the location information indicating the entry of the second cache.

3. The method of claim 2, wherein generating the location tag comprises modifying a status tag indicating a memory coherence status of the first data.
26. The method of claim 24, wherein storing the location information comprises: storing the location tag in a location tag buffer; and storing the location tag with the first data at the first cache.
2. The method of claim 1, wherein storing the location information comprises generating a location tag with the location information indicating the entry of the second cache.

4. The method of claim 2, further comprising storing the location tag in a location tag buffer.
27. The method of claim 21, wherein the second cache is inclusive of the first cache.
7. The method of claim 1, wherein the second cache is inclusive of the first cache.
28. A method, comprising: 
     determining that first data is to be evicted from a first cache; and 
     in response to determining that the first data is to be evicted from the first cache, transferring the first data to an entry of a second cache indicated by a location tag that is stored at the first cache.
1. A method, comprising: 
     in response to a cache miss at a first cache, transferring first data from an entry of a second cache to the first cache; 
     storing, in the first cache, location information indicating the entry of the second cache in a portion of bits of the first data; and 
     in response to receiving updated data at the first cache, transferring the updated data from the first cache to the same entry of the second cache indicated by the stored location information; or 
     in response to evicting the first data from the first cache, transferring the first data from the first cache to the same entry of the second cache indicated by the stored location information.
29. The method of claim 28, further comprising: 
     before determining that the first data is to be evicted from the first cache, transferring the first data to the first cache; and 
     storing, in the first cache, the location tag with the first data.
1. A method, comprising: 
     in response to a cache miss at a first cache, transferring first data from an entry of a second cache to the first cache; 
     storing, in the first cache, location information indicating the entry of the second cache in a portion of bits of the first data; and 
     in response to receiving updated data at the first cache, transferring the updated data from the first cache to the same entry of the second cache indicated by the stored location information; or 
     in response to evicting the first data from the first cache, transferring the first data from the first cache to the same entry of the second cache indicated by the stored location information.
30. The method of claim 29, further comprising: before transferring the first data from the second cache to the first cache, generating, in response to a memory access request for the first data located in the second cache, the location tag indicating the entry of the second cache that stores the first data.
2. The method of claim 1, wherein storing the location information comprises generating a location tag with the location information indicating the entry of the second cache.
31. The method of claim 30, wherein generating the location tag comprises: storing the location tag in a portion of bits of the first data, wherein the location tag indicates a set and way of the entry of the second cache.
8. The method of claim 1, wherein: storing the location information includes a cache controller storing the location information in a status tag of the bits of the first data; the location information includes a set and a way of the second cache; and the second cache is divided into a number of sets, each set including a number of ways, and each way corresponding to a cache entry that stores a cache line.
32. The method of claim 31, wherein generating the location tag comprises modifying a status tag indicating a memory coherence status of the first data to include the location tag.
2. The method of claim 1, wherein storing the location information comprises generating a location tag with the location information indicating the entry of the second cache.

3. The method of claim 2, wherein generating the location tag comprises modifying a status tag indicating a memory coherence status of the first data.
33. The method of claim 28, wherein the second cache is inclusive of the first cache.
7. The method of claim 1, wherein the second cache is inclusive of the first cache.
34. A device, comprising: 
     a first cache; 
     a second cache; and 
     a cache controller, associated with the second cache, the cache controller configured to: 
     determine that first data is to be evicted from the first cache; and 
     in response to determining that the first data is to be evicted from the first cache, transferring the first data from the first cache to an entry of the second cache indicated by location information stored at the first cache.
14. A device, comprising: 
     a first cache; 
     a second cache; and 
     a cache controller, associated with the second cache, the cache controller configured to: 
     transfer first data from an entry in the second cache to the first cache; 
     store, in the first cache, location information indicating the entry of the second cache in a portion of bits of the first data; and 
     in response to receiving updated data at the first cache for the first data, transferring the updated data from the first cache to the entry of the second cache indicated by the stored location information in the portion of bits of the first data.
35. The device of claim 34, wherein the cache controller is further configured to: prior to determining that the first data is to be evicted from the first cache, transfer the first data from the entry in the second cache to the first cache.
14. A device, comprising: 
     a first cache; 
     a second cache; and 
     a cache controller, associated with the second cache, the cache controller configured to: 
     transfer first data from an entry in the second cache to the first cache; 
     store, in the first cache, location information indicating the entry of the second cache in a portion of bits of the first data; and 
     in response to receiving updated data at the first cache for the first data, transferring the updated data from the first cache to the entry of the second cache indicated by the stored location information in the portion of bits of the first data.
36. The device of claim 35, wherein the cache controller is further configured to: prior to determining that the first data is to be evicted from the first cache, store, in the first cache, the location information indicating the entry of the second cache.
1. A method, comprising: 
     in response to a cache miss at a first cache, transferring first data from an entry of a second cache to the first cache; 
     storing, in the first cache, location information indicating the entry of the second cache in a portion of bits of the first data; and 
     in response to receiving updated data at the first cache, transferring the updated data from the first cache to the same entry of the second cache indicated by the stored location information; or 
     in response to evicting the first data from the first cache, transferring the first data from the first cache to the same entry of the second cache indicated by the stored location information.
It would be obvious to apply to the method of claim 1 to a different technological environment, that is, a device.
37. The device of claim 36, wherein the cache controller is further configured to: store the location information in a location tag buffer.
17. The device of claim 14, wherein the cache controller is configured to store the location information in a location tag buffer.
38. The device of claim 36, wherein the cache controller is further configured to: store the location information in a subset of bits of the first data.
14. A device, comprising: 
     a first cache; 
     a second cache; and 
     a cache controller, associated with the second cache, the cache controller configured to: 
     transfer first data from an entry in the second cache to the first cache; 
     store, in the first cache, location information indicating the entry of the second cache in a portion of bits of the first data; and 
     in response to receiving updated data at the first cache for the first data, transferring the updated data from the first cache to the entry of the second cache indicated by the stored location information in the portion of bits of the first data.
39. The device of claim 36, wherein the cache controller is further configured to: store the location information in a subset of status bits of the first data, wherein the status bits indicate a coherency status of the data.
18. The device of claim 14, wherein the cache controller is configured to store the location information in a status tag indicating a coherency status of the data.
40. The device of claim 34, wherein the second cache is inclusive of the first cache.
16. The device of claim 14, wherein the second cache is inclusive of the first cache.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139